DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 7-21 are pending.  Claims 7 and 13 have been amended and claims 20 and 21 have been added.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 12/03/2021 has been entered and considered by the examiner.  

Claim Rejections - 35 USC § 112
Amendments to the claims were received on 1/19/2022.  These claims were entered by the examiner and the 35 U.S.C. 112(b) rejections are being withdrawn.  

Response to Arguments
Applicant’s arguments filed on 1/19/2022 regarding rejection of claims 7-19 have been fully considered but they are moot because the arguments do not apply to the current rejection.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 7-21 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al  (US 2019/0159191 A1) in view of Kwak et al (US 2020/0127786 A1).
Regarding claims 7 and 20, Kim teaches a receiving apparatus/method (Abstract; terminal is receiving apparatus) comprising:
a receiver that receives higher layer signaling that indicates a reference signal configuration type (Figs. 10 and 13; Paras. 0176-0179 and 0191-0194; information indicating that a PDSCH is transmitted while a symbol(s) in a TTI is empty and information indicating that a DM-RS transmission symbol location is added (or changed) may be transmitted through a UE-specific or UE-group DL grant that schedules the PDSCH in the corresponding TTI or cell-common DCI; i.e. Fig. 10 shows that TTIs can be long and short and Fig. 13 shows that TI#n-1 is a normal TTI with PDSCH in symbols 3-11 and in TI#n PDSCH is in symbols 3-4 and 10-11 and DMRS is in symbols 2 and 9 so they have different intervals and different starting symbol numbers and the symbol numbers and start location would be sent by DCI, which would read on higher layer signaling); and 
Figs. 10 and 13; Paras. 0176-0179 and 0191-0194; information indicating that a PDSCH is transmitted while a symbol(s) in a TTI is empty and information indicating that a DM-RS transmission symbol location is added (or changed) may be transmitted through a UE-specific or UE-group DL grant that schedules the PDSCH in the corresponding TTI or cell-common DCI; i.e. Fig. 10 shows that TTIs can be long and short and Fig. 13 shows that TI#n-1 is a normal TTI with PDSCH in symbols 3-11 and in TI#n PDSCH is in symbols 3-4 and 10-11 and DMRS is in symbols 2 and 9 so they have different intervals and different starting symbol numbers).
However, while Kim teaches different configurations for DMRS along with different TTI/symbol lengths that each include a DMRS signal, he does not specifically disclose according to a reference signal configuration type 1 or a reference signal configuration type 2 configured by the higher layer signaling for the first reference signal and the second reference signal. 
Kwak teaches a communication technique for convergence of IoT technology and a 5G communication system for supporting a higher data transfer rate beyond a 4G system (Abstract).  He further teaches according to a reference signal configuration type 1 or a reference signal configuration type 2 configured by the higher layer signaling for the first reference signal and the second reference signal (Paras. 0349-0357; The front-loaded DMRS pattern agreed by 3GPP may be divided into type 1 and type 2, which may be configured through higher layer signaling. The DMRS density may vary depending on the method of mapping antenna ports, which results in channel estimation performance, and thus an optimized mapping method according to each type is very important to DMRS design. If an additional DMRS is transmitted in the transmission slot, a DMRS pattern which is the same as the following DMRS pattern may be repeated after the front-loaded DMRS). 
Therefore, it would have been obvious for one of ordinary skill in the art at the time of the invention to utilize the teachings as in Kwak with the teachings as in Kim.  The motivation for doing so would have been to improve transmission efficiency of a reference signal and expect an increase in system throughput by a base station and a UE including a plurality of antennas (Kwak at Para. 0013).
Regarding claim 8, the combination of references Kim and Kwak teach the limitations of the previous claims.  Kim further teaches wherein the processor determines at least one of a number of symbols of the first reference signal and a number of symbols of the second reference signal based on downlink control information (Figs. 10 and 13; Paras. 0176-0179 and 0191-0194; information indicating that a PDSCH is transmitted while a symbol(s) in a TTI is empty and information indicating that a DM-RS transmission symbol location is added (or changed) may be transmitted through a UE-specific or UE-group DL grant that schedules the PDSCH in the corresponding TTI or cell-common DCI; i.e. the symbol numbers and start location would be sent by DCI).
Regarding claim 9, the combination of references Kim and Kwak teach the limitations of the previous claims.  Kim further teaches wherein the processor Figs. 10 and 13; Paras. 0176-0179 and 0191-0194; i.e. Fig. 13 shows that TI#n-1 is a normal TTI with PDSCH in symbols 3-11 and DMRS in symbol 2 and in TI#n PDSCH is in symbols 3-4 and 10-11 and DMRS is in symbols 2 and 9).
Regarding claim 10, the combination of references Kim and Kwak teach the limitations of the previous claims.  Kim further teaches wherein the processor independently configures a number of symbols of the first reference signal and a number of symbols of the second reference signal (Figs. 10 and 13; Paras. 0176-0179 and 0191-0194; i.e. Fig. 13 shows that TI#n-1 is a normal TTI with PDSCH in symbols 3-11 and DMRS in symbol 2 and in TI#n PDSCH is in symbols 3-4 and 10-11 and DMRS is in symbols 2 and 9. Depending on which type of TTI is configured by DCI, the number of symbols of the DMRS would be configured also).
Regarding claims 11, 14, and 15, the combination of references Kim and Kwak teach the limitations of the previous claims.  Kim further teaches wherein if the number of symbols of the second reference signal configured is greater than one, then the processor allocates the second reference signal to consecutive symbols (Figs. 10 and 13; Paras. 0176-0179 and 0191-0194; i.e. Fig. 13 shows symbols are consecutive across the different carrier frequencies.  Applicant’s published application at para. 0179 and Figs. 4 and 5A show the DMRS at consecutive frequencies so that is how it was interpreted).
Regarding claim 12, the combination of references Kim and Kwak teach the limitations of the previous claims.  Kim further teaches wherein the processor controls Figs. 10 and 13; Paras. 0176-0179 and 0191-0194; i.e. Fig. 13 shows that TI#n-1 is a normal TTI with DMRS in symbol 2 and in TI#n DMRS is in symbols 2 and 9).
Regarding claim 13, Kim teaches a transmitting apparatus (Abstract; terminal is transmitting apparatus) comprising:
a receiver that receives higher layer signaling that indicates a reference signal configuration type (Figs. 10 and 13; Paras. 0176-0179 and 0191-0194; information indicating that a PDSCH is transmitted while a symbol(s) in a TTI is empty and information indicating that a DM-RS transmission symbol location is added (or changed) may be transmitted through a UE-specific or UE-group DL grant that schedules the PDSCH in the corresponding TTI or cell-common DCI; i.e. Fig. 10 shows that TTIs can be long and short and Fig. 13 shows that TI#n-1 is a normal TTI with PDSCH in symbols 3-11 and in TI#n PDSCH is in symbols 3-4 and 10-11 and DMRS is in symbols 2 and 9 so they have different intervals and different starting symbol numbers and the symbol numbers and start location would be sent by DCI, which would read on higher layer signaling); and 
processor that controls transmission of a first reference signal, for an uplink shared channel applying a first allocation, and a second reference signal, for the uplink shared channel applying a second allocation that supports an allocation period and an allocation start symbol that are different from those of the first allocation (Fig. 9; Paras. 0153-0164 and 0169; UL grant indicating the presence of the sTTI UE may be transmitted through UE-specific DCI; i.e. the symbol numbers and start location would be sent by DCI, which would read on higher layer signaling and the sTTIs would be different lengths and starting positions).
However, while Kim teaches different configurations for DMRS along with different TTI/symbol lengths that each include a DMRS signal, he does not specifically disclose according to a reference signal configuration type 1 or a reference signal configuration type 2 configured by the higher layer signaling for the first reference signal and the second reference signal. 
Kwak teaches a communication technique for convergence of IoT technology and a 5G communication system for supporting a higher data transfer rate beyond a 4G system (Abstract).  He further teaches according to a reference signal configuration type 1 or a reference signal configuration type 2 configured by the higher layer signaling for the first reference signal and the second reference signal (Paras. 0349-0357; The front-loaded DMRS pattern agreed by 3GPP may be divided into type 1 and type 2, which may be configured through higher layer signaling. The DMRS density may vary depending on the method of mapping antenna ports, which results in channel estimation performance, and thus an optimized mapping method according to each type is very important to DMRS design. If an additional DMRS is transmitted in the transmission slot, a DMRS pattern which is the same as the following DMRS pattern may be repeated after the front-loaded DMRS). 
Therefore, it would have been obvious for one of ordinary skill in the art at the time of the invention to utilize the teachings as in Kwak with the teachings as in Kim.  The motivation for doing so would have been to improve transmission efficiency of a Kwak at Para. 0013).
Regarding claims 16, 17, 18, and 19, the combination of references Kim and Kwak teach the limitations of the previous claims.  Kim further teaches wherein the processor controls the first allocation based on a slot start position, and controls the second allocation based on a start position of a scheduled downlink shared channel domain (Figs. 10 and 13; Paras. 0176-0179 and 0191-0194; i.e. Fig. 13 shows that TI#n-1 is a normal TTI with DMRS in symbol 2 and in TI#n DMRS is in symbols 2 and 9).
Regarding claim 21, Kim teaches a system comprising a receiving apparatus and a transmitting apparatus (Abstract; terminal is receiving apparatus) wherein:
wherein: the receiving apparatus comprises: a receiver that receives higher layer signaling that indicates a reference signal configuration type (Figs. 10 and 13; Paras. 0176-0179 and 0191-0194; information indicating that a PDSCH is transmitted while a symbol(s) in a TTI is empty and information indicating that a DM-RS transmission symbol location is added (or changed) may be transmitted through a UE-specific or UE-group DL grant that schedules the PDSCH in the corresponding TTI or cell-common DCI; i.e. Fig. 10 shows that TTIs can be long and short and Fig. 13 shows that TI#n-1 is a normal TTI with PDSCH in symbols 3-11 and in TI#n PDSCH is in symbols 3-4 and 10-11 and DMRS is in symbols 2 and 9 so they have different intervals and different starting symbol numbers and the symbol numbers and start location would be sent by DCI, which would read on higher layer signaling); and 
Figs. 10 and 13; Paras. 0176-0179 and 0191-0194; information indicating that a PDSCH is transmitted while a symbol(s) in a TTI is empty and information indicating that a DM-RS transmission symbol location is added (or changed) may be transmitted through a UE-specific or UE-group DL grant that schedules the PDSCH in the corresponding TTI or cell-common DCI; i.e. Fig. 10 shows that TTIs can be long and short and Fig. 13 shows that TI#n-1 is a normal TTI with PDSCH in symbols 3-11 and in TI#n PDSCH is in symbols 3-4 and 10-11 and DMRS is in symbols 2 and 9 so they have different intervals and different starting symbol numbers);
and the transmitting apparatus comprises: a transmitter that transmits the higher layer signaling (Figs. 10 and 13; Paras. 0176-0179 and 0191-0194; information indicating that a PDSCH is transmitted while a symbol(s) in a TTI is empty and information indicating that a DM-RS transmission symbol location is added (or changed) may be transmitted through a UE-specific or UE-group DL grant that schedules the PDSCH in the corresponding TTI or cell-common DCI; i.e. the symbol numbers and start location would be sent by DCI from the base station, where the DCI would read on higher layer signaling and the base station would read on the transmitting apparatus).
However, while Kim teaches different configurations for DMRS along with different TTI/symbol lengths that each include a DMRS signal, he does not specifically 
Kwak teaches a communication technique for convergence of IoT technology and a 5G communication system for supporting a higher data transfer rate beyond a 4G system (Abstract).  He further teaches according to a reference signal configuration type 1 or a reference signal configuration type 2 configured by the higher layer signaling for the first reference signal and the second reference signal (Paras. 0349-0357; The front-loaded DMRS pattern agreed by 3GPP may be divided into type 1 and type 2, which may be configured through higher layer signaling. The DMRS density may vary depending on the method of mapping antenna ports, which results in channel estimation performance, and thus an optimized mapping method according to each type is very important to DMRS design. If an additional DMRS is transmitted in the transmission slot, a DMRS pattern which is the same as the following DMRS pattern may be repeated after the front-loaded DMRS). 
Therefore, it would have been obvious for one of ordinary skill in the art at the time of the invention to utilize the teachings as in Kwak with the teachings as in Kim.  The motivation for doing so would have been to improve transmission efficiency of a reference signal and expect an increase in system throughput by a base station and a UE including a plurality of antennas (Kwak at Para. 0013).



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENT KRUEGER whose telephone number is (303)297-4238.  The examiner can normally be reached on M-F 8:00-5:00 MT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  



/KENT KRUEGER/Primary Examiner, Art Unit 2474                                                                                                                                                                                                        I